ACCEPTED
                                                                                           1058307
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               4/15/2015 5:31:46 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                                No. 1058307

DONALD JEFFERSON                       §      IN THE COUNTY CIVIL
                                                            RECEIVED IN
                                       §                 1st COURT OF APPEALS
v.                                     §                     HOUSTON,
                                              COURT AT LAW NO.   1      TEXAS
                                       §                 4/15/2015 5:31:46 PM
KIM JACKSON                            §                 CHRISTOPHER
                                              HARRIS COUNTY,   TEXAS     A. PRINE
                                                                 Clerk

                          NOTICE OF APPEAL

TO THE COURT:

      Plaintiff, Donald Jefferson, hereby give notice of his desire to appeal

the final judgment signed on or about April 2, 2015, by the County Civil

Court at Law Number 1 of Harris County, in cause number 1058307, styled

Donald Jefferson v. Kim Jackson et al.

      Appeal is hereby taken to either the First or Fourteenth Courts of

Appeals in Harris County, Texas.

      This notice is filed by plaintiff, Donald Jefferson.

      DATED:       April 15, 2015.

                                              Respectfully submitted,

                                              /s/Timothy A. Hootman
                                              Timothy A. Hootman
                                              SBN 09965450
                                              2402 Pease St
                                              Houston, TX 77003
                                              713.247.9548
                                              713.583.9523 (fax)
                                              E-mail: thootman2000@yahoo.com
                                              Gary E. Patterson
                                              SBN 15590830
                                              1010 Lamar, Ste 860
                                              Houston, TX 77002
                                              713.223.3095

                                      1
                                           713.223.2121 (f)
                                           ATTORNEYS FOR PLAINTIFF,
                                           DONALD JEFFERSON

                           Certificate of Service

      I hereby certify that, I have served the forgoing document upon the

following attorneys by personal mail, by commercial delivery service, by

fax, or by electronic service:

             Roland Jackson
             Kim Jackson
             3630 Cypressdale
             Spring, TX 77388

Date: April 15, 2015

                                           /s/Timothy A. Hootman
                                           Timothy A. Hootman




                                     2
2
     " lOSE Dr:
y' ~                                        CAUSE NO. 1058307

  .
_,
         DONALD JEFFERSON                                              IN THE COUNTY CIVIL
7        PLAINTIFF
                                                                       COURT AT LAW# ONE
c_j      Vs.
'1                                                                     OF HARRIS COUNTY,
8        KIM JACKSON ET AL.
         DEFENDANT                                                    TEXAS



                                           JUDGMENT

                On the 30th day ofMarch, 2015, in the above entitled and numbered

         cause, came Plai tiff and announced ready for trial. Defendant,

                     also appeared and announced ready for trial.




         intervention of a jury. The Court, after considering the pleadings, evidence and

         arguments of the parties, is of the opinion that Defendants are guilty of forcible

         detainer of the hereinafter described premises and that Plaintiff, have and recover

         from Defendant as follows,

                ORDERED, ADJUDGED, AND DECREED that Plaintiff Donald Jefferson

         does have and recover possession of the premises from Defendant Kim Jackson et al.

         located at 3630 Cypressdale Spring, Harris County, Texas 77388;
                       (address)        (city)                        (zip)

         that a Writ of Possession issue to the proper officer commanding him to

         seize possession of said premises and deliver same to Plaintiff after said Writ of

         Possession has been duly filed by Plaintiff if Defendants have not vacated the
     ~




2~
0
1
5
0
4
0
7        nothing as to all other claims.
'l
c
.J
l
8        $_ _._3~+-)-'S""""'--=0():::...._~--· Said bond to be either cash or (forporate surety bond.
0
0               The Clerk ofthe Court if hereby ORDERED to issue"allwrits and processes,
0
3        including but not limited to Writs of Execution, in aid of satisfaction of this judgment.

                This is a Final Judgment disposing of ALL issues and ALL parties, and ALL




                                                ORDER'S MEMORANDUM:
                                                                                        "
                                                                                               ., ..

                                                                                                •. '
                                                                                                           -,
                                                                                                           ....
                                                                                                           -,=-
                                                                                                           c .n

                                                                                                           ::0


                                          ~;~of recor~:~~~~~h~h~se~~~;~~~~~~;~~
                                                                                                            I
                                         8                                                                 N
                                     un